Citation Nr: 9910834	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  97-01 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an evaluation for post operative residuals 
of a neck injury in excess of 40 percent.  

3.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to October 
1978 and from March 1982 to June 1995.  By rating action 
dated in January 1996, the Department of Veterans Affairs 
(VA) Regional Office, Louisville, Kentucky, among other 
things, granted service connection for residuals of a neck 
injury, rated 10 percent disabling and uvuloplasty with 
tonsillectomy and septoplasty (claimed as sleep apnea and 
sinus problems), rated noncompensable and denied entitlement 
to service connection for a hernia and fractured ribs.  The 
veteran appealed from the evaluations assigned for the 
service-connected conditions and from the denial of service 
connection for the hernia and fractured ribs.  The veteran 
also appealed from an August 1997 rating action which denied 
entitlement to service connection for a low back disability 
and to a total rating based on individual unemployability.  
In a September 1997 rating action the evaluation for the 
veteran's neck injury residuals was increased to 40 percent, 
effective on separation.  The veteran testified at a hearing 
before a member of the Board of Veterans' Appeals (Board) 
sitting at the regional office in November 1998.  At that 
time, it was determined that the only issues on appeal were 
those set forth on page one of this decision.  The case is 
now before the Board for appellate consideration.  

In November 1998 the veteran requested copies of some 
information from his claims file from the regional office 
(RO).  There is no indication that the requested information 
was provided.  This matter is referred to the RO for 
necessary action.  


REMAND

The veteran's service medical records reflect that he was 
seen in January 1984 with a complaint of difficulty sleeping 
due to back pain.  An assessment was made of low back pain of 
unknown etiology.  He was again seen in February 1984 and it 
was indicated that he did well when on his medication.  In 
March 1984 it was indicated that the low back pain was 
improving. 

The veteran was seen during service in May 1993 with a 
complaint of paresthesia over the dorsal right forearm and 
hand.  X-ray study of the cervical spine showed apparent 
narrowing of the C3-C4 neural foraminal openings bilaterally.  
A MRI of the neck and chest in November 1993 showed apparent 
spinal cord compression at C5-C6 with possible disc space 
disease.  In December 1993 cervical disc surgery was 
performed.  In February 1994 various findings were recorded 
on physical examination.  The final diagnosis was C7 
radiculopathy, status post C6-C7 diskectomy.  

When the veteran was examined for retirement from service in 
February 1995, he indicated on a medical history form that he 
did not have or had never had recurrent back pain.  He did 
not refer to a low back problem on an informal claim dated in 
March 1995 or a formal claim which is dated in October 1994, 
but was not received until July 1995.  The veteran was 
afforded a VA general medical examination in August 1995.  He 
reported a history of trauma to his neck in April 1993 with 
subsequent surgery in December 1993.  No reference was made 
to a low back condition.  

The regional office thereafter received reports from the T. 
J. Samson Community Hospital reflecting the veteran's 
treatment in 1996.  In March 1996 he had fallen while at work 
for a pizza company and had thereafter complained of pain in 
his right thigh.  A CT scan in August 1996 showed incomplete 
filling of the left S1 nerve root sheath with diffuse disc 
bulging at L5 - S1.  In September 1996 a hemilaminectomy and 
excision of the disc was performed. 

The veteran was afforded a VA examination in February 1997.  
It was noted that in September 1996 he had undergone a 
laminectomy of the L5 - S1 region.  The examiner indicated 
that he had pain which was consistent with a sciatic nerve 
injury.  

During the course of the November 1998 hearing, the veteran 
indicated that at the time of his neck injury in service he 
had also injured his low back.  He indicated that the back 
condition had not been as severe as his neck problem.  He 
stated that he had mentioned having a low back problem at the 
time of his physical examination for retirement from service 
but a notation had not been made.  The veteran further 
related that after service he had worked for several months 
at a factory but his back pain had increased.  He indicated 
that he had worked until April 1997.  He stated that he had 
been granted disability benefits by the Social Security 
Administration.  The veteran also related that he was 
currently receiving training in the VA vocational 
rehabilitation program.  A few days after the hearing the 
veteran submitted authorizations and consents for three 
physicians who had treated him since service to release 
information to the VA.  Those authorizations have not been 
executed and are still in the claims file.  

On the basis of the present record the Board is of the 
opinion that additional development would be desirable and 
the case is REMANDED for the following action:  

1.  The regional office should send the 
November 1998 authorizations to the named 
physicians and ask that those physicians 
provide copies of all records reflecting 
their treatment of the veteran since his 
separation from military service.  Any 
such records obtained should be 
associated with the claims file.  

2.  The regional office should also 
contact the Social Security 
Administration and ask that that agency 
provide all medical records that formed 
the basis for the decision by that agency 
to grant disability benefits for the 
veteran.  Those records should also be 
associated with the claims file.  The 
veteran's VA vocational rehabilitation 
folder should also be obtained and 
included with the claims file. 

3.  The veteran should then be afforded a 
special orthopedic examination in order 
to determine the current nature and 
extent of his cervical spine and lumbar 
spine disabilities.  All indicated 
special studies should be conducted.  To 
the extent possible, the examiner should 
express an opinion as to the etiology of 
any low back disability found, including 
whether any such condition may be related 
to any incident in service.  The examiner 
should also identify the limitation of 
activity imposed by the veteran's 
service-connected cervical spine 
disability, viewed in relation to the 
medical history, considered from the 
point of view of the veteran working or 
seeking work, with a full description of 
the effects of disability upon his 
ordinary activity.  An opinion should be 
provided by the examiner regarding 
whether pain associated with the service-
connected cervical spine disability 
significantly limits functional ability 
during flareups or with extended use.  
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The examiner 
should also indicate whether the affected 
joint exhibits weakened movement, excess 
fatigability or incoordination.  
Lathan v. Brown, 7 Vet. App. 359 (1995); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The claims file is to be made available 
to the examiner for review in conjunction 
with the examination. 

4.  The veteran's claim should then be 
reviewed by the regional office.  If the 
determination regarding any of the 
matters on appeal remains adverse to the 
veteran, he and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond. 

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




